                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Charles C.,
                                                     Civil No. 18-cv-3219 (PJS/HB)
                    Plaintiff,

v.
                                                       ORDER ON REPORT
Andrew Saul,                                         AND RECOMMENDATION
Commissioner of Social Security,

                    Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed

to the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;
       2.     Plaintiff’s Motion for Summary Judgment (ECF No. 11) be DENIED; and
       3.     Defendant’s Motion for Summary Judgment (ECF No. 16) be GRANTED.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 1/15/2020                         s/Patrick J. Schiltz
                                         PATRICK J. SCHILTZ
                                         United States District Judge
